Citation Nr: 1528934	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a scalp laceration, claimed as a skull fracture, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and S.M.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to June 1947 and from October 1947 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the current issue to afford the Veteran a hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2014, the Board again remanded the current issue for further evidentiary development.

Also remanded by the Board in May 2014 was the issue of entitlement to service connection for bilateral hearing loss.  In March 2015, the Appeals Management Center (AMC) granted service connection for that condition.  Therefore, that issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The Board notes that, regardless of the determination reached by the RO in October 2010 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of this previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a scalp laceration, claimed as a skull fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied the Veteran's claim for service connection for a skull fracture and residuals of a scalp laceration; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the August 1985 final denial is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a scalp laceration, claimed as a skull fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for residuals of a scalp laceration, claimed as a skull fracture, was initially denied in an August 1985 rating decision.  The Veteran did not appeal that rating decision, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 1985 rating decision included service treatment records (STRs) and a VA examination report.  Service connection for residuals of a scalp laceration was denied by the RO because residuals had not been found during the Veteran's VA examination.  The rating decision also found that the Veteran had sustained a mandible fracture, but not a skull fracture, during service.

Evidence added to the record since the August 1985 rating decision consists of the Veteran's statements and hearing testimony, an opinion submitted by a private chiropractor, VA treatment records, and additional VA examination reports.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished fact necessary to substantiate the claim; namely, the presence of residuals of an in-service head injury.  Accordingly, the claim for service connection for residuals of a scalp laceration, claimed as a skull fracture, is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a scalp laceration, claimed as a skull fracture, is reopened, and to that extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for residuals of a scalp laceration, claimed as a skull fracture, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  Although it regrets the delay, the Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran asserts that he sustained a skull fracture and a scalp laceration that required 47 or 48 stitches during service in December 1951, when he fell from the back of a moving truck.  However, the Veteran's service treatment records document that he required 3 stitches for the scalp laceration he incurred in December 1951, and as a May 1985 VA examiner noted "barely visible" scars on the Veteran's scalp but provided no further detail regarding their size or location, the Board finds that the Veteran should be afforded a VA scar examination on remand.

Finally, the Board notes that the AMC reported reviewing medical records from Orlando VA Medical Center electronically in its March 2015 supplemental statement of the case.  However, those records have not been associated with the claims file.  On remand, those records, as well as any additional relevant VA treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all relevant VA treatment records dating from March 2013 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA scar examination to determine whether the Veteran has any residual scarring from the scalp laceration incurred in December 1951 that required 3 sutures.  The examiner should provide the measurements of any scar(s) identified associated with the in-service injury and indicate whether they are unstable or painful.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


